UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54817 CARBON SCIENCES, INC. (Name of registrant in its charter) Nevada 20-5451302 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5511C Ekwill Street, Santa Barbara, California 93111 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 456-7000 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo x The number of shares of registrant’s common stock outstanding, as of August 12, 2014 was 184,228,396. 1 CARBON SCIENCES, INC. INDEX PART I: FINANCIAL INFORMATION Page ITEM 1: FINANCIAL STATEMENTS (Unaudited) Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4: CONTROLS AND PROCEDURES 22 Pap PART II: OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS 23 ITEM 1A: RISK FACTORS 23 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4: MINE SAFETY DISCLOSURES 24 ITEM 5: OTHER INFORMATION 24 ITEM 6: EXHIBITS 24 SIGNATURES 27 2 Index PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARBON SCIENCES, INC. (A Development Stage Company) Condensed Balance Sheets June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash $ $ Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS - Patents Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Accrued interest, notes payable Derivative liability Convertible notes payable, net of beneficial conversion feature of $0 and $8,849, respectively Convertible notes payable, net of discount of $140,274 and $226,445, respectively Total current liabilities LONG-TERM LIABILITIES: Convertible notes payable, net of discount of $263,255 - Convertible note payable Total long-term liabilities Total liabilities STOCKHOLDERS’ DEFICIT: Preferred stock, $0.001 par value; 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value; 1,000,000,000 shares authorized, 150,004,469 and 72,134,930 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed financial statements 3 Index CARBON SCIENCES, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) From Inception on August 25, 2006 through June 30, 2014 Three Months Ended June 30, Six Months Ended June 30, REVENUE $
